Title of Each Class of Securities To Be Registered Amount To Be Registered Proposed Maximum Offering Price Per Unit Proposed Maximum Aggregate Offering Price Amount of Registration Fee Notes offered hereby $6,796,000.00 100.50% $6,829,980.00 $792.96(1) (1) The filing fee is calculated in accordance with Rule 457(r) under the Securities Act. There are unused registration fees of $186,587.50 that have been paid in respect of securities offered from Eksportfinans ASAs Registration Statement No. 333-164694, of which this pricing supplement is a part. After giving effect to the $792.96 registration fee for this offering, $185,794.54 remains available for future offerings. No additional registration fee has been paid with respect to this offering. PRICING SUPPLEMENT NO. 642 dated July 1, 2011 to Prospectus Supplement and Prospectus dated February 4, 2010 relating to the Eksportfinans ASA U.S. Medium-Term Note Program Filed pursuant to Rule 424(b)(2) Registration Statement No. 333-164694 Eksportfinans ASA Equity Index-Linked Notes Due 2012 (Linked to the TOPIX® Index) The notes do not bear interest. The amount that you will be paid on your notes on the stated maturity date (October 9, 2012) is based on the performance of the TOPIX ® Index as measured from the trade date (July 1, 2011) to and including the determination date (October 1, 2012). If the index return (defined below) is negative (the final index level is less than the initial index level), you will lose a portion of your investment in the notes and you could lose your entire investment in the notes depending on the performance of the index. To determine your payment at maturity, we will first calculate the percentage increase or decrease in the final index level (determined on the determination date, subject to adjustment) from the initial index level (855.68, which is higher than the actual closing level of the index on the trade date, which was 853.86), which we refer to as the index return . The index return may reflect a positive return (based on any increase in the index level over the life of the notes) or a negative return (based on any decrease in the index level over the life of the notes). On the stated maturity date, for each $1,000.00 face amount of your notes: you will receive an amount in cash equal to the sum of (i) $1,000.00 plus (ii) the product of the index return times $1,000.00. The amount you will be paid on your notes on the stated maturity date will not be affected by the closing level of the index on any day other than the determination date. You could lose your entire investment in the notes. The return on your notes is linked to the performance of the index on a one-to-one basis and therefore you will lose 1% of each $1,000.00 face amount of your notes for every 1% decline in the index level. In addition, the notes do not bear interest, and no other payments on your notes will be made prior to the stated maturity date. Assuming no changes in market conditions or our creditworthiness and any other relevant factors, the value of your notes on the trade date (as determined by reference to pricing models used by Goldman, Sachs & Co. and taking into account our credit spreads) is, and the price you may receive for your notes may be, significantly less than the original issue price. The value or quoted price of your notes at any time, however, will reflect many factors and cannot be predicted. If Goldman, Sachs & Co. makes a market in the notes, the price quoted by Goldman, Sachs & Co. would reflect any changes in market conditions and other relevant factors, and the quoted price (and the value of your notes that Goldman, Sachs & Co. will use for account statements or otherwise) could be higher or lower than the original issue price, and may be higher or lower than the value of your notes as determined by reference to pricing models used by Goldman, Sachs & Co. The amount of the excess will decline on a straight line basis over the period from the date hereof through October 3, 2011. You should read the explanation of risks in "Risk Factors" in this pricing supplement and the discussion of risks in "Risk Factors  Risks relating to index linked notes or notes linked to certain assets" on page S-6 of the accompanying prospectus supplement so that you may better understand those risks. (continued on following page) Goldman, Sachs & Co. Pricing Supplement dated July 1, 2011 This document is a pricing supplement. This pricing supplement provides specific pricing information in connection with this issuance of notes. Prospective investors should read this pricing supplement together with the prospectus supplement and prospectus dated February 4, 2010 for a description of the specific terms and conditions of the particular issuance of notes. This pricing supplement amends and supersedes the accompanying prospectus supplement and prospectus to the extent that the information provided in this pricing supplement is different from the terms set forth in the prospectus supplement or the prospectus. Because we have provided only a brief summary of the terms of your notes above, you should read the detailed description of the terms of the offered notes found in Terms of the Notes on page P-2 in this pricing supplement and the general terms of the indexed notes found in Description of Debt Securities on page S-9 of the prospectus supplement dated February 4, 2010. Discounts and Commissions Proceeds to Us (Before Expenses) Issue Price to Public Per note: $ 1,005.00 $ 2.50 $ 1,002.50 Total: $ 6,829,980.00 $ 16,990.00 $ 6,812,990.00 The issue price, underwriting discount and net proceeds listed above relate to the notes we sell initially. We may decide to sell additional notes after the date of this pricing supplement but prior to the settlement date, at an issue price, underwriting discount and net proceeds that differ from the amounts set forth above. The return (whether positive or negative) on your investment in the notes will depend in part on the issue price you pay for such notes. Neither the Securities and Exchange Commission nor any other regulatory body has approved or disapproved of these securities or passed upon the accuracy or adequacy of this pricing supplement. Any representation to the contrary is a criminal offense. The notes are not obligations of, or guaranteed by, the Kingdom of Norway or any internal division or agency thereof, and are subject, entirely and exclusively, to the credit risk of Eksportfinans ASA itself. The notes are also not bank deposits and are not insured by the Federal Deposit Insurance Corporation or any other governmental agency, nor are they obligations of, or guaranteed by, a bank. Goldman, Sachs & Co. may offer the notes on transactions in the over-the-counter market or through negotiated transactions at market prices or at negotiated prices. Goldman, Sachs & Co. expects to deliver the notes in book-entry form only through the facilities of The Depository Trust Company against payment in New York, New York, on July 11, 2011. The copyright of TOPIX and other intellectual property rights related to TOPIX, TOPIX Index and TOPIX Sector Index (each, a TSE Index ) belong solely to the Tokyo Stock Exchange (
